PER CURIAM.
The state challenges the trial court’s imposition of a sentence below the recommended guidelines. The trial court gave oral reasons but failed to reduce them to writing. Because the court failed to give written reasons, we must reverse for entry of a sentence within the guidelines range. This is the holding of Pope v. State, 561 So.2d 554 (Fla.1990) which we are required to follow, especially since Pope specifically receded from that portion of Barbera v. State, 505 So.2d 413 (Fla.1987) which on remand had permitted the trial court to provide written reasons for a downward departure sentence when none had been prepared at the initial sentencing. Parenthetically, the orally announced reason for departing downward from the guidelines sentence in this case was the same as in Barbera.
Reversed and remanded.
GLICKSTEIN, WARNER and GARRETT, JJ., concur.